Opinion issued November 15, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00965-CV
                           ———————————
                 IN RE TVMAX HOLDINGS, INC., Relator



           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      By petition for writ of mandamus, relator TVMAX Holdings, Inc. challenges

the trial court’s order of September 23, 2013 denying a Verified Motion to Abate

Pending Administrative Hearing.1




1
      The underlying case is Spring Independent School District, et al v. TVMAX
      Holdings, Inc., No. 2011-53254, in the 270th District Court of Harris County,
      Texas, the Honorable Brent Gamble presiding.
      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        2